    Case 5:19-cv-00633 Document 1 Filed 09/04/19 Page 1 of 4 PageID #: 1




                 UNITED STATES DISTRICT COURT FOR THE
                  SOUTHERN DISTRICT OF WEST VIRGINIA
                              CHARLESTON

UNITED STATES OF AMERICA,

                        Plaintiff,


     v.                                   CIVIL ACTION NO. 5:19-cv-00633


PLATEAU BROADCASTING, INC.

                        Defendant.


                                   COMPLAINT

     Now comes the United States of America (“Plaintiff”), by and

through its attorneys, Michael B. Stuart, United States Attorney

for the Southern District of West Virginia, and Christopher R.

Arthur, Assistant United States Attorney for the Southern District

of West Virginia, and for its cause of action alleges:

     1.     This Court has jurisdiction pursuant to 28 U.S.C. § 1345.

     2.     This Court is the appropriate venue for this action

pursuant    to   28   U.S.C.   §   1391(b)     because   Defendant   Plateau

Broadcasting, Inc. (“Defendant”) is a West Virginia corporation

with its principal place of business in Raleigh County, Beckley,

West Virginia which is located in the Southern District of West

Virginia.
    Case 5:19-cv-00633 Document 1 Filed 09/04/19 Page 2 of 4 PageID #: 2



     3.   The Federal Communications Commission, 445 12th Street,

S.W., Washington, D.C. 20554 (“FCC”) assessed a regulatory fee in

the amount of $3,000.00 in 2015 upon the Defendant as authorized

by 47 U.S.C. § 158 and 47 U.S.C. § 301.

     4.   Defendant failed to pay the 2015 regulatory fee.

     5.   On or about October 22, 2015, the FCC mailed to Defendant

an invoice demanding the payment of the $3,000.00 regulatory fee

and an additional $842.35 for interest and penalties as authorized

by 31 U.S.C. 3717(e) and 3711(g)(6).

     6.   Due to Defendant’s failure to pay, the FCC referred to

the United States Treasury Department (“Treasury”) for collection.

     7.   The attached FCC’s Certificate of Indebtedness reflects

that Defendant owed as of May 2019 the following:

          Principal:                     $3,000.00

          Interest (@ 1.0%)              $   109.41

          Penalty (@ 6.0%)               $1,406.66

          Treasury and DOJ fees:         $1,443.28

          Total:                         $5,959.35

The Certificate of Indebtedness is attached hereto as Exhibit A.

     8.   The Certificate of Indebtedness included $1,443.28 for

Treasury fees as authorized by 31 U.S.C. § 3717 and DOJ fees as

authorized by 28 U.S.C. § 527 and 31 U.S.C. § 3711(g)(6).


                                     2
    Case 5:19-cv-00633 Document 1 Filed 09/04/19 Page 3 of 4 PageID #: 3



     9.    Defendant has not paid the amount owed, nor responded to

requests for payment.

     WHEREFORE,    the   United    States    demands    judgment    against

Defendant as follows:

          a. The principal sum of $3,000.00 as permitted pursuant to

            47 U.S.C. § 301, et al;

          b. Accrued interest as of August 12, 2019, of $248.82;

          c. Interest accruing after August 12, 2019, at the rate of

            $0.09 per day;

          d. Accrued penalty as of August 12, 2019, of $2,243.12;

          e. Penalty accruing after August 12, 2019, at the rate of

            $0.54 per day;

          f. Treasury and Department of Justice fees as permitted

            pursuant to 31 U.S.C. §§ 3717(e) and 3711(g)(6), and 28

            U.S.C. § 527; and for all further relief to which

            Plaintiff is entitled.




                                     3
    Case 5:19-cv-00633 Document 1 Filed 09/04/19 Page 4 of 4 PageID #: 4



     Plaintiff further prays for its costs and for an award of

post-judgment interest at the highest rate allowable by law, and

for all further just and proper relief permitted by law.


                                  Respectfully submitted,

                                  MICHAEL B. STUART
                                  United States Attorney


                            By:   /s/Christopher R. Arthur
                                  CHRISTOPHER R. ARTHUR
                                  Assistant United States Attorney
                                  WV State Bar No. 9192
                                  300 Virginia Street, East
                                  Room 4000
                                  Charleston, WV 25301
                                  Telephone: 304-345-2200




                                     4
Case 5:19-cv-00633 Document 1-1 Filed 09/04/19 Page 1 of 1 PageID #: 5




                                            DEPARTMENT OF THE TREASURY
                                                 BUREAU OFTHE FISCAL SEBVICE
                                                   WASHINGTON, DC 20227


                                 ACTING ON BEHALF OF
                      U.S. FEDERAL COMMI.JNICATIONS COMMISSION
                              CERTIFICATE OF INDEBTEDNESS

Debtor Name(s) and
Address (e!):


Plateau BroadcastinB, lnc.
305 South Kanawha Street
Beckley, WV 25801

Total debt due lrnlted States as of May 15,2019:
                      P.lnclpal: S3,000.00
                lnterest (€,1.09{l:s    109.41
                Penalty (@5.0%l:    91,t106.66
         Treasury & DoJ fees: Sr,443.28
                                                 and 28 U's'C' 527 Note)
  lpursuant to 31 U.S.C. 3717(e) 3nd 3711(g)(61,
                          TOrAt:9s,959.35

lGertlfythsttheU.S.FedeJalcommunicationscommlsslon(Fcc}recordsshowthatthedebtornamed
above ls indebted to the United Stat€s ln the amount stated above'

                                                                         pey 93'000 ln section-g
Ihe clalm arose in connection with the debto/s Septembet 2ol5 failure to
                                                                   pursuant to obllgatlons
regulatory fees owed to the U.S. Federal communlGtlons Commlssion'
established by the communicatlons Act,47 U'S'C' 301et seq"

                                                                      pe'Iury that the foregoing is tlue
cEiTlFlcATloN; Pursuant to 28 Usc ss. u46, l certifo under penalty of
                                                                          provided by the U' S' Federal
and correct to the best ofmy knowledSe ard belief based upon information
Communicatlons Commission.


                                                                                                     I

 Date:
         ,/ l5 l2Q\)
                                                          ReBlna crisafulli
                                                          Financial Ptogram 5Pecialisl
                                                          U.S. Department of the Treasury
                                                          Eureeu of the Fiscal Service




                                                                                              COVEII{,,ENI
                                                                                                   EXHBlT
                                                                                                   L
                Case 5:19-cv-00633 Document 1-2 Filed 09/04/19 Page 1 of 2 PageID #: 6

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                     Southern District
                                                    __________         of of
                                                                District  West  Virginia
                                                                             __________

                  United States of America                            )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 5:19-cv-00633
                                                                      )
                 Plateau Broadcasting, Inc.                           )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Plateau Broadcasting, Inc.
                                           306 South Kanawha Street
                                           Beckley, WV 25801




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Christopher R. Arthur
                                           Assistant United States Attorney
                                           WV State Bar No. 9192
                                           300 Virginia Street, East
                                           Charleston, WV 25301
                                           (304) 345-2200

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
                 Case 5:19-cv-00633 Document 1-2 Filed 09/04/19 Page 2 of 2 PageID #: 7

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 5:19-cv-00633

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                                Case 5:19-cv-00633 Document 1-3 Filed 09/04/19 Page 1 of 1 PageID #: 8
JS44     (Rev.o2lre)                                                                    cIV[ COVER SHEET
                                                                                          fling and service of pleadings or other papers as required by law, except
The JS 44 civil cover sheet and the information contained here in neither replace nor supplement the                                                                                                                                    as
providedbylocalrulesofcourt. Thisform,approvedbytheJudicialConferenceofthaUnitedStatesinSeptemberl9T4,isrequiredfortheuseoftheClerkofCourtforthe
purpose ofinitiating the civil docket sheet. (sEE INSTRUCTIONS oN NEXT PAGE oF THls FORM)

I. (a) PLAINTIFFS                                                                                                               DEFENDANTS
United States of America                                                                                                      Plateau Broadcasting, lnc.

    (b)    County of Residence of First Listed Plaintiff                                                                        County ofResidence ofFirst Listed Defendant                          Raleigh
                              (EXCEPT ]N U.S. PLAINI'IFF-                     CASES)                                                                             (tN u.s. Pt-lrNTrFt.CASES ONLY)
                                                                                                                                NOTE:           IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                                THE TRACT OF LAND INVOLVED.

    (c) Attomevs tf irm         Nam('. AelLlrL.r.s. arul Iclephone Numher)                                                       Attomeys (lf Known)
Ctiri'stopher R. Arthur, Assistant Unit6d States Attorney
300 Virginia Street, East, Room 4000
Charleston, WV 25301, 304-345-2200

II.    BASIS OF JURISDICTION                              ft'tace an   "x"   in one Box onty)                    III. CITIZENSHIP                    OF PRINCIPAL PARTIES                            1Ptnc" o, "x" in one Boxfor Ptainrilf
                                                                                                                            (l;or Diversi\,     Cases   Only)                                          and One Boxfor Defendant)
il r     U.S.   Govement                       O   3    Federal Question                                                                                   PTF DEF                                                        PTF          DEF
            Plaintiff                                     (J.5. Govemment Not a Parly)                                Citizen ofThis State                 Dl  d I              Incorporated orPrincipal Place             a4          o4
                                                                                                                                                                                   ofBusiness In This State

O   2    U.S. Government                       O   4    Diversity                                                     CitizenofAnotherState O                   2 O 2           lncorporatedandPrincipalPlace              o5          D5
            Defendmt                                      (lndicate Cilizenship ofPafiies in ltem        lll)                                                                      of Business In Another State

                                                                                                                      CitizenorSubjectofa O3                          O 3       ForeignNation                              J6          06

IV. NATURE OF SUIT                                     an "X" inOne Box                                                                                                Click here for:
                                                                             T( )RTS                                                                                      BANKRUP'I'CY
D   110 Insurmce                            PERSONAL INJURY                            PERSONAL INJURY                O   625 Drug Related Seirue               O   422 Appeal 28 USC 158             O   375 False Claims Act
O 120 Marine                              O 310 Airplane                          D   365 Personal Injury -                   ofhoperty 21 USC 881              O   423 Withdrawal                    i   376QuiTan(31 USC
0l30MillerAct                             O 3l5AirplaneProduct                            Product Liability           O   690 Other                                     28 USC 157                            3729(a))
O 140 Negotiable Instrument                            Liability                  O   367 Health Care/                                                                                                O   400 State Reapportionment
0l 150 Recovery of overpalment            O    320 Assault, Libel &                          Phmaceutical                                                           PROPF],RTY RIGHTS                 O   410 Antitrust
         & Enforcement of                          Slander                                   Personal lnjury                                                        820 Coprrights                    O   430 Bmks md Bmking
O l5l MedicareAct                         O    330 Federal Employers'                        Product Liability                                                      830 Patent                        O   450 Commerce
O 152 Recovery of Defaulted                            Liability                  0   368 Asbestos Personal                                                         835 Patent - Abbreviated          O   460 Deportation
        Student Loils                     O    340 Marine                                 Injury Product                                                                New Drug Application          0   470 Racketeer Influenced md
        (Excludes Veterans)               3    345 Marine Product                            Liability                                                          O   840 Trademark                             Compt Organizations
O   153 Recovery of Overpayment                        Liability                   PERSONAL PROPERTY                                I,ABOR                          Sr)CIAI, SF,(-I]RITY              O   480 Consmer Credit
        o{ Veteran's Benefits             O    350 Motor Vehicle                  D 370 OtherFraud                    O   710 Fair Labor Standards              3   861 HrA (l3e5f0                   0   485 Telephone Consumer
D   160 Stockholders' Suits               3    355 Motor Vehicle                  O 371 Truth in Lending                      Act                               D   862 Black Lung (923)                      Protection Act
O     l90OtherContract                             Product Liability              O   380 OtherPersonal               O   720 Labor/lr4amgement                 O   863 DIwC/DIww (405(g))            O   490 Cable/Sat TV
0     195 Contract Product   Liability    O    360 Other Personal                         Property Damage                     Relations                         O   864 SSID TitIC XVI                O   850 Securities/CommoditieV
O     196 Franchise                                    Injury                     O   385 koperty Dmage               D   740 Railway Labor Act                 o   865 RSI (40s(g))                          Exchange
                                          O    362 Personal Injury -                         koduct Liability         O   751 Family and Medical                                                      3   890 Other Statutory Actions
                                                       Medical Malpractice                                                    Leave Act                                                               O   891 Agricultural Acts
                                                   CIVII, RIGHTS                  PR]SONER PETITIONS                  O   790 Other Labor Litigation                F'EDERAL TAX STJITS               O   893   Enviromental Matters
D   210 Lmd Condemation                   0    440     Other Civil Rights           Habeas Corpus:                    O   791 Employee Retirement               3   870 Ta.res (U.S.    Plaintiff     D   895 Freedom oflnfonnation
O   220 Foreclosue                        O    441     Voting                     D 463 Alien Detainee                        Income Security Act                         or Defendant)                         Act
D   230 Rent Lease & Ejectment            D    442     Employment                 D 510 Motions to Vacate                                                       3   871   IRS-ThirdParty              O   896 Arbitration
O   240 Torts to Lmd                      O    443     Housing/                              Sentence                                                                     26 USC 7609                 O   899 Administrative hocedure
O   245 Tort Product Liability                     Accommodations                 O    530 General                                                                                                            Act/Review or Appeal of
O   290 All Other Real Property            O   445 Amer. dDisabilities -          O    535 Death Penalty                       IMMIGRATION                                                                    Agency Decision
                                                   Employment                          Other:                         O   462 Naturalization Application                                              O   950 Constitutionality   of
                                           O   446 Amer. ilDisabilities -         D    540   Mandamus & Other         O   465 Other Imigration                                                                  State Statutes
                                                   Other                          D    550   Civil Rights                     Actions
                                           i   448 Education                      O    555   Prison Condition
                                                                                  O    560   Civil Detainee -
                                                                                             Conditions of
                                                                                             Confinement

V. ORIGIN (Place m "X" in one Box onty)
Xl Orisinal J2 Removedfrom                                             O3        Remanded        fiom            E4   Reinstated or 0 5 Transferred from                        O6        Multidistrict           tr 8 Multidistrict
    Proleeding State Court                                                       Appellate Court                      Reopened          Another District                                  Litigation -                  Litigation
                                                                                                                                                                                          Transfer                      Direct File
                                                                                        under which you are filing (Do ilot                jurisilictional statutes unless diversily)
                                                   Cite the U.S. Civil
                                                   47 U.S.C. Sec.                      31 U.S.C. Sec.3717              "'           cite

VI.      CAUSE OF ACTION                           Brief descriotion of cause:
                                                   failure to'pay regulatory fees
VII.      REQUESTED IN                             O   cHscr IF THrs rs A cLASs ACTIoN                                    DENI.{\D          S                                CHECK YES only if demanded in complaint:
     COMPLAINT:                                           LNDER RULE 23, F.R.Cv.P.                                                                                           JURY      DEMAND: tr YCS XNO
vrrr. RELATED CASE(S)                                   (See instmctions):
      IF ANY                                                                      JUDGE                                                                             DOCKETNUMBER
DATE
                l/t          t1
                                                                                       SIGNATURE OF ATTORNEY OF




      RECEIPT #                          AMOUNT                                              APPLYING IFP                                         JUDGE                                   MAG. JUDGE
